DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejection has been overcome in view of the changes made to the claims.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen 4,991,457. As to claims 1 and 6, Chen discloses a cover for an operation lever 20 of a work vehicle comprising an attachment 34 configured to be attached to an inner wall to separate an outside and an inside of a driver’s cab and an interior finishing member comprising a bellows 24c provided to be surrounded with the attachment, the bellows having a hole 24b through which the outside communicates with the inside and through which an operation lever 20 in the driver’s cab is configured to pass. Since neither claim 1 nor claim 6 positively recite a pedal as part of the claimed interior finishing member or cover, Chen meets the limitation of “an operation lever attached to a pedal provided in the driver’s cab is configured to pass” because the hole in the bellows of Chen is capable of allowing an operation lever to pass that is attached to a pedal.  Furthermore the operation lever or gear shift 20 as shown in Chen will inherently be capable or configured to be shifted in different directions and it is placed within a bellows that has a rectangular shape as shown in the figures.
As to claim 2, Chen discloses a sheet 26 that surrounds the bellows. 
As to claim 3, the sheet 26 in Chen is configured to be laid on a bottom wall 16.
As to claim 4, as shown in Fig. 6 of Chen a flange portion 34 or 26 of the bellows 24c is positioned below the sheet 26 and as such meets the claimed limitation. 

As to claim 7, Chen discloses a sheet 26 that surrounds the bellows wherein the attachment 36 is configured to be attached to the opening in the sheet 26; see Fig. 4. 
As to claim 8, this claim does not define a structure of the cover.  In any event, Chen discloses placing his sheet 26 on the bottom wall of a drivers cab in Fig. 1.
As to claim 9, Fig. 4 of Chen shows a portion of the bellows 24e positioned below the sheet 26.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 4,991,457. Chen discloses a cover for an operation lever 20 of a work vehicle comprising an attachment 34 configured to be attached to an inner wall to separate an outside and an inside of a driver’s cab and an interior finishing member comprising a bellows 24c provided to be surrounded with the attachment, the bellows having a hole 24b through which the outside communicates with the inside and through which an operation lever 20 in the driver’s cab is configured to pass. Since neither claim 1 nor claim 6 positively recite a pedal as part of the claimed interior finishing member or cover, Chen meets the limitation of “an operation lever attached to a pedal provided in the driver’s cab is configured to pass” because the hole in the bellows of Chen is capable of allowing an operation lever to pass that is attached to a pedal.  Furthermore the operation lever or gear shift 20 as shown in Chen will inherently be capable or configured to be shifted in different directions and it is placed within a bellows that has a rectangular shape as shown in the figures. However, Chen does not disclose an operation lever attached to a pedal with the lever penetrating the driver’s cab. It would have been obvious to one of ordinary skill in the art to provide a bellows on any mechanism penetrating a driver’s cab such as a lever attached to a pedal in order to prevent debris from entering the cab or from effecting the performance of the mechanism. As to the shape of the bellows, Chen suggests a rectangular shaped bellows in his Figs. 1-3. 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda 2012/0104798. Takeda discloses a work vehicle comprising an inner wall separating an outside and an inside of a driver’s cab and having an opening for communication between the outside and the inside through which a pedal mechanism penetrates; see Fig. 1. Takeda also discloses the use of rectangular bellows on levers 4 in Fig. 1. It would have been obvious to one of ordinary skill in the art to provide a rectangular shaped bellows around the mechanisms attached to the pedals 7 in Takeda in order to prevent debris from effecting the mechanisms. The claimed structure defined by the phrase “the bellows having a first length in the first direction larger than a second length in a second direction perpendicular to the first direction and the height direction” is met by the rectangular shaped bellows suggested in Takeda. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783